COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
  Barbara Ann Dominey, Individually, and                           No. 08-21-00187-CV
  as Trustee of the Dominey Exempt Bypass         §
  Trust, the Dominey Non-Exempt Bypass                               Appeal from the
  Trust, the Dominey 2012 Irrevocable Trust       §
  f/b/o Elena Marquarita Dominey Langston,                          278th District Court
  Teresa Eddinger, and Allison Allen, co-         §
  trustees of the Dominey Insurance Trust of                     of Walker County, Texas
  1993, and Estate of Samuel Dominey Jr.,         §
                                                                      (TC# 2130121)
                        Appellants,               §

  v.                                              §

  Elena Marquarita Dominey Langston,              §
  Florence Olivia Dominey Campbell, and
  Matthew David Dominey, Beneficiaries of         §
  the Dominey 2012 Irrevocable Trust, the
  Dominey Exempt Bypass Trust, the                §
  Dominey Non-Exempt Bypass Trust, and
  the Dominey Insurance Trusts of 1993,           §

                         Appellees.               §

                                              §
                                            ORDER

       The parties have filed a second joint motion to abate this appeal based on settlement. The

Court finds good cause to grant this abatement. Therefore, we ORDER this appeal to be abated

until October 23, 2022. The appellate timetable will be suspended during the abatement. The

parties are directed to notify the Court whether the dispute has been resolved and to file the motion

necessary to dispose of the appeal. See TEX.R.APP.P. 42.1(a)(1), (2). If the parties are


                                                 1
unsuccessful in resolving the appeal by agreement, the appeal will be reinstated and the

Appellants’ brief will be due 20 days from the date of the reinstatement order.

       IT IS SO ORDERED this 9th day of September, 2022.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.




                                                 2